
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.18

INTERCREDITOR AGREEMENT
(Project Lenders)


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Bank Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

October 30, 2002

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

1.   Definitions and General Provisions.   2
 
 
1.1
 
Definitions
 
2         1.1.1            Other Terms   2     1.2   Interpretation   5
2.
 
Collateral, Priority of Liens, Subordination and Release.
 
6
 
 
2.1
 
Liens and Security Interests
 
6         2.1.1            Collateral for Bank Secured Obligations   6        
2.1.2            Collateral for Second Mortgage Notes Secured Obligations   6  
  2.2   FF&E Component Collateral   6     2.3   Separate Proceeds Accounts
Collateral   6     2.4   Confirmation of Liens   6
3.
 
Rights and Limitation of Actions With Respect to Collateral.
 
7
 
 
3.1
 
Rights and Limitations Applicable to Note Holders.
 
7     3.2   Rights and Limitations Applicable to the Banks.   8     3.3  
Notification of Events of Default   10     3.4   Certain Waivers by Note Holders
  11
4.
 
Rights and Limitations with Respect to Amendments, Waivers and Other Actions
Under Facility Agreements.
 
11
 
 
4.1
 
Rights and Limitations Applicable to Note Holders
 
11     4.2   Rights and Limitations Applicable to the Banks.   11     4.3  
Waivers and Deferrals of Payments   12     4.4   Waivers and Amendments Binding
on Note Holders.   12     4.5   Limitation of Liability   13
5.
 
Insolvency or Liquidation Proceedings
 
14
 
 
5.1
 
Right to file Involuntary Bankruptcy
 
14     5.2   Certain Agreements and Consents by Note Holders.   14     5.3  
Avoidance of Bank Secured Obligations in Bankruptcy.   17     5.4   No Other
Restrictions on Note Holders.   17
6.
 
Default Purchase Option.
 
18
7.
 
Representations and Warranties.
 
18     7.1   Organization.   18     7.2   Authorization.   18     7.3   Binding
Agreement.   19     7.4   No Consent Required.   19     7.5   No Conflict.   19
8.
 
Miscellaneous Provisions.
 
20
 
 
8.1
 
Notices; Addresses.
 
20     8.2   Further Assurances.   20     8.3   Waiver.   20     8.4   Entire
Agreement.   20     8.5   Governing Law.   21     8.6   Severability.   21

i

--------------------------------------------------------------------------------

    8.7   Headings.   21     8.8   Limitations on Liability.   21     8.9  
Consent of Jurisdiction.   21     8.10   Successors and Assigns.   21     8.11  
Counterparts.   22     8.12   No Third Party Beneficiaries.   22     8.13  
Amendment for New Project Credit Parties.   22     8.14   Trust Indenture Act.  
22     8.15   Reinstatement.   22

ii

--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT
(Project Lenders)

        THIS INTERCREDITOR AGREEMENT is made as of October 30, 2002, by and
among DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent acting
on behalf of itself and the Bank Lenders pursuant to the Bank Credit Agreement
(in such capacity, the "Bank Agent"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association in its capacity as Trustee under the
Second Mortgage Note Indenture (in such capacity, the "Indenture Trustee").

RECITALS:

        A. The Project. Wynn Las Vegas, LLC, a Nevada limited liability company
(the "Company"), proposes to develop, construct and operate the Le Reve Hotel
Casino, a large-scale, hotel, casino, golf course and entertainment complex with
related ancillary facilities, all as part of the redevelopment on the site of
the former Desert Inn Resort & Casino.

        B. The Bank Credit Facility. Concurrently herewith, the Company, the
Bank Agent, the Bank Lenders and the other parties named therein have entered
into the Bank Credit Agreement pursuant to which the Bank Lenders have agreed,
subject to the terms thereof, to provide the Bank Credit Facility to the
Company.

        C. The Second Mortgage Note Indenture. Concurrently herewith, the
Company, Wynn Las Vegas Capital Corp., certain guarantors named therein and the
Indenture Trustee have entered into the Second Mortgage Note Indenture pursuant
to which the Company and Wynn Las Vegas Capital Corp. will issue the Second
Mortgage Note.

        D. FF&E Facility. Concurrently herewith, the Company, the FF&E Agent and
the FF&E Lenders have entered into the FF&E Facility Agreement pursuant to which
the FF&E Lenders have agreed, subject to the terms thereof, to provide the FF&E
Facility to the Company. The proceeds of the FF&E Facility will be used to
acquire the FF&E Component and the Aircraft (as defined in the FF&E Facility
Agreement).

        E. Financing for the Project. The Company is financing the development
of the Project, in part, with the proceeds of the Bank Credit Facility, the FF&E
Facility and the Second Mortgage Note. In addition to certain other collateral
and security interests:

        (1) the Bank Credit Facility is secured (i) by a first priority lien on
the Bank Proceeds Account Collateral and the Hotel/Casino Collateral, and
(ii) by a second priority lien on the FF&E Component Collateral as more
particularly described in Section 2.1 and Section 2.2 hereof;

        (2) the Second Mortgage Note are secured (i) by a first priority lien on
the Second Mortgage Note Proceeds Account Collateral, (ii) by a second priority
lien on Hotel/Casino Collateral and (iii) by a third priority lien on the FF&E
Component Collateral, as more particularly described in Section 2.1 and
Section 2.2 hereof; and

        (3) the FF&E Facility is secured by a first priority lien on the FF&E
Collateral as defined and more particularly described in the FF&E Intercreditor
Agreement.

        F. Disbursement Agreement. The Company, the Bank Agent, the Indenture
Trustee, the FF&E Agent and the Disbursement Agent, have entered into that
Master Disbursement Agreement as of even date herewith (the "Disbursement
Agreement"), in order to set forth, among other things, (a) the mechanics for
and allocation of the Company's request for advances under the various
Facilities and from the Company's Funds Account, (b) the conditions precedent to
the initial advance and conditions precedent to subsequent advances, (c) certain
common representations, warranties and covenants of the

1

--------------------------------------------------------------------------------

Company in favor of the Funding Agents and (d) common Events of Default and
remedies during construction of the Project.

        G. Intercreditor Agreement. The Project Credit Parties desire to enter
into this Agreement in order to set forth certain provisions relating to their
respective rights in the Collateral, the exercise of remedies upon the
occurrence of an event of default, the application of proceeds of enforcement
and certain other matters.

        NOW, THEREFORE, with reference to the foregoing recitals and in reliance
thereon, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Project Credit Parties agree as
follows:

1.Definitions and General Provisions.

        1.1 Definitions. Except as otherwise expressed and provided herein, all
capitalized terms used in this Agreement and its Exhibits and not otherwise
defined herein shall have the meanings given to such terms in the Disbursement
Agreement. Except as set forth herein, the rules of interpretations set forth in
Exhibit A to the Disbursement Agreement shall apply.

        1.1.1 Other Terms. The following terms shall have the meanings set forth
below:

        "Account Collateral" or "Accounts Collateral" means, collectively, all
of the Company Accounts (other than the FF&E Proceeds Account) and all amounts
on deposit therein, any interest earned thereon, and any investments of such
amounts made pursuant to the Collateral Account Agreements and any proceeds of
the foregoing. When the term "Collateral" is used in conjunction with any of the
foregoing accounts (e.g., the "Second Mortgage Notes Proceeds Account
Collateral"), said Account Collateral means the specified account and all
amounts on deposit therein, any interest earned thereon, and any investments of
such amounts made pursuant to the applicable Collateral Account Agreement, and
any proceeds of the foregoing except to the extent such proceeds are deposited
into another account pursuant to the terms of the Disbursement Agreement or the
Collateral Account Agreements.

        "Agreement" has the meaning given in the preamble hereto.

        "Bank Agent" means Deutsche Bank Trust Company Americas or its successor
or assignee in its capacity as Administrative Agent under the Bank Credit
Agreement.

        "Bank Credit Facility" means, collectively, the delay draw term loan
credit facility and the revolving credit facility (including the letter of
credit facility thereunder) described and made available to Wynn Las Vegas by
the Bank Lenders pursuant to the Bank Credit Agreement.

        "Bank Financing Agreements" means the Bank Credit Agreement, the Bank
Fee Letter, the FF&E Intercreditor Agreement, this Agreement, the Bank Security
Documents and any other agreement, document or instrument entered into or
delivered by a member of the Company Group on, prior to or after the Closing
Date with or to the Bank Agent or the Bank Lenders in connection with the
financing of the Project.

        "Bank Financing Period" means the period commencing on the date of the
initial Advance under the Bank Credit Facility and ending upon Discharge of the
Bank Secured Obligations.

        "Bank Lenders" means, collectively, (a) the Bank lenders pursuant to the
Bank Credit Agreement and (b) the counterparties to Interest Rate Agreements (as
defined in the Bank Credit Agreement) that are permitted to be secured by the
Bank Security Documents, in each case, or their successors or assignees in such
capacity as lenders or counterparties, as the case may be, under the Bank Credit
Agreement.

        "Bank Secured Obligations" means all Obligations of the Company Group to
the Bank Agent and the Bank Lenders under the Bank Credit Facility, the Bank
Security Documents and the other Bank

2

--------------------------------------------------------------------------------


Financing Agreements, including, without limitation, amounts paid by the Bank
Lenders pursuant to the Default Pay Off Option under the FF&E Intercreditor
Agreement and Obligations in respect of Interest Rate Agreements (as defined in
the Bank Credit Agreement), but only to the extent that the Bank Credit
Agreement permits such Interest Rate Agreement Obligations to be secured by the
Bank Security Documents.

        "Bankruptcy Law" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute and any
other state or federal insolvency, reorganization, moratorium or similar law for
the relief of debtors now or hereafter in effect.

        "Blocking Event" means (a) the occurrence of an Event of Default under
Section 8(a) of the Bank Facility Agreement (Payment Default) or (b) that the
Bank Secured Obligations have become due and payable in full (whether at
maturity, upon acceleration or otherwise).

        "Collateral" means the following unique and separate categories of
property encumbered to secure the Obligations to any of the Secured Lenders:
(a) the Hotel/Casino Collateral, (b) the FF&E Collateral and (c) the Separate
Proceeds Accounts Collateral.

        "Company Group" means, collectively, the Company and any Affiliate of
the Company that has incurred any Obligations or pledged any Collateral under
any Financing Agreement.

        "Credit Bid Rights" means, in respect of any order relating to a sale of
assets in any Insolvency or Liquidation Proceeding, that:

(a)such order grants the Second Mortgage Note Holders (individually and in any
combination) the right to bid at the sale of such assets and the right to offset
such Second Mortgage Note Holders' claims secured by liens upon such assets
against the purchase price of such assets if:

(i)the bid of such Second Mortgage Note Holders is the highest bid or otherwise
determined by the court to be the best offer at the sale; and

(ii)the bid of such Second Mortgage Note Holders includes a cash purchase price
component payable at the closing of the sale in an amount that would be
sufficient on the date of the closing of the sale to achieve the Discharge of
the Bank Secured Obligations and to satisfy all liens entitled to priority over
the liens securing the Bank Secured Obligations that attach to the proceeds of
the sale, if such amount were applied on the date of the sale to the payment in
cash of:

(A)all unpaid Bank Secured Obligations;

(B)all unpaid claims secured by any such liens entitled to priority over the
liens securing the Bank Secured Obligations; and

(C)all claims and costs, including those incurred in connection with the sale by
the Bank Agent or the Bank Lenders, required by such order to be paid from the
proceeds of the sale in priority over the Bank Secured Obligations, whether or
not the order requires or permits such amount to be so applied; and



(b)such order allows the claims of the Second Mortgage Note Holders in such
Insolvency or Liquidation Proceeding to the extent required for the grant of
such rights.

        "Default Purchase Option" means the option granted to the Indenture
Trustee on behalf of the Second Mortgage Note Holders pursuant to Section 6
hereof to purchase the Bank Secured Obligations.

        "Disbursement Agent" means Deutsche Bank Trust Company Americas or its
successor or assignee in its capacity as Disbursement Agent under the
Disbursement Agreement.

3

--------------------------------------------------------------------------------


        "Disbursement Agreement Default" means the occurrence and continuance of
an Event of Default under, and as defined in, the Disbursement Agreement.

        "Disbursement Agreement Default Date" the date upon which a Disbursement
Agreement Default occurs.

        "Discharge" means (a) in respect of the Bank Facility, the termination
of all commitments to extend credit under the Bank Credit Facility, indefeasible
payment in full in cash of the principal of and interest and premium (if any) on
all Bank Secured Obligations, termination, cancellation or expiration of all
letters of credit issued under the Bank Credit Facility and indefeasible payment
in full in cash of all other Bank Secured Obligations that are unpaid at the
time the principal and interest are indefeasibly paid in full in cash and (b) in
respect of the Second Mortgage Note, indefeasible payment in full in cash of the
principal of and interest and premium (if any) on all Second Mortgage Note
Secured Obligations and indefeasible payment in full in cash of all other Second
Mortgage Note Secured Obligations that are unpaid at the time the principal and
interest are indefeasibly paid in full in cash.

        "Eligible Purchaser" means any Person or Persons at any time or from
time to time designated by the holders of at least 25% in outstanding principal
amount of the Second Mortgage Note, voting as a single class, as entitled to
exercise the Default Purchase Option.

        "Event of Default" means, as the context requires, (i) a Disbursement
Agreement Default, or (ii) the occurrence and continuance of an "Event of
Default" by or with respect to the Company under the applicable Financing
Agreement that has not been waived by the applicable Project Credit Party (it
being understood that the provisions of Section 1.2 of this Agreement shall not
apply to any such waiver).

        "Facility or Facilities" means, as the context requires, any or all of
the Bank Credit Facility and the Second Mortgage Note Proceeds.

        "Facility Agreements" means, collectively, the Bank Credit Agreement and
the Second Mortgage Note Indenture.

        "FF&E Component Collateral" has the meaning given in the FF&E
Intercreditor Agreement.

        "FF&E Financing Agreements" means the FF&E Facility Agreement, the FF&E
Security Documents and any other agreement, document or instrument entered into
or delivered by a member of the Company Group on, prior to or after the Closing
Date with or to the FF&E Agent or the FF&E Lenders in connection with the
financing of the Project.

        "FF&E Secured Obligations" means all Obligations of the Company Group to
the FF&E Agent and the FF&E Lenders under the FF&E Facility Agreement, the FF&E
Security Documents and the other FF&E Financing Agreements.

        "Guarantor" shall have the meaning given in the Bank Credit Agreement.

        "Hotel/Casino Collateral" means all real and personal property
encumbered to secure the Bank Secured Obligations under the Bank Security
Documents and the Second Mortgage Notes Secured Obligations under the Second
Mortgage Notes Security Documents other than (i) the Separate Proceeds Accounts
Collateral and (ii) the FF&E Collateral, provided, however, that after the
release of any portion of the Hotel/Casino Collateral in accordance with the
Bank Credit Agreement and the Second Mortgage Notes Indenture, the Hotel/Casino
Collateral shall exclude such released Collateral.

        "Indenture Trustee" means Wells Fargo Bank, National Association or its
successor or assignee in its capacity as Trustee under the Second Mortgage Notes
Indenture.

4

--------------------------------------------------------------------------------


        "Insolvency or Liquidation Proceeding" means (1) any case commenced by
or against the Company Group or any Person within the Company Group under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company Group or
any Person within the Company Group, any receivership or assignment for the
benefit of creditors relating to the Company Group or any Person within the
Company Group or any similar case or proceeding relative to the Company Group or
any Person within the Company Group or their creditors, as such, in each case
whether or not voluntary; (2) any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Company Group or
any Person within the Company Group, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (3) any other proceeding
of any type or nature in which substantially all claims of creditors of the
Company Group or any Person within the Company Group are determined and any
payment or distribution is or may be made on account of such claims.

        "Notice of Default" means a notice of default which must be recorded in
the official real property records of Clark County, Nevada, in order to commence
non-judicial foreclosure of a Deed of Trust in accordance with applicable Nevada
law.

        "Project Credit Parties" means the Bank Agent and the Indenture Trustee.

        "Second Mortgage Notes Financing Agreements" means the Second Mortgage
Notes Indenture, the Second Mortgage Notes, the Disbursement Agreement, the FF&E
Intercreditor Agreement, this Agreement, the Second Mortgage Notes Security
Documents and any other agreement, document or instrument entered into or
delivered by a member of the Company Group on, prior to or after the Closing
Date with or to the Indenture Trustee or the Second Mortgage Note Holders in
connection with the financing of the Project.

        "Second Mortgage Notes Secured Obligations" means all Obligations of the
Company Group under the Second Mortgage Notes Indenture, the Second Mortgage
Notes, the Second Mortgage Notes Security Documents and the other Second
Mortgage Notes Financing Agreements, including, without limitation, amounts paid
by any Second Mortgage Note Holder pursuant to the Default Payoff Option under
the FF&E Intercreditor Agreement.

        "Secured Lenders" means the Bank Agent, the Bank Lenders, the Indenture
Trustee and the Second Mortgage Note Holders.

        "Secured Obligations" means the Bank Secured Obligations or the Second
Mortgage Notes Secured Obligations, as the context requires.

        "Securities Intermediary" means any entity acting in its capacity as
Securities Intermediary under any Collateral Account Agreement.

        "Separate Proceeds Accounts Collateral" means, collectively, the Second
Mortgage Notes Proceeds Account Collateral and the Bank Proceeds Account
Collateral.

        1.2 Interpretation. To the extent that reference is made in this
Agreement to any term defined in, or to any other provision of, any other
agreement, such term or provision shall continue to have the original meaning
thereof notwithstanding any termination, expiration or amendment of such other
agreement; provided, however, that to the extent that the Disbursement Agreement
or any other agreement to which all of the Project Credit Parties are parties is
amended in accordance with the terms thereof and hereof, then any references
herein to such terms and provisions of such document shall be to such terms or
provisions as so amended.

5

--------------------------------------------------------------------------------

2.Collateral, Priority of Liens, Subordination and Release.

        2.1 Liens and Security Interests. The Project Credit Parties agree that
each Secured Lender shall have the benefit of the following liens on and
security interests in the Collateral:

        2.1.1 Collateral for Bank Secured Obligations. The Bank Secured
Obligations shall be secured by (a) a first priority lien on and security
interest in the Bank Proceeds Account Collateral and the Hotel/Casino Collateral
and (b) subject to the lien and security interest of the FF&E Agent and FF&E
Lenders in the FF&E Component Collateral, by a first priority lien on and
security interest in the FF&E Component Collateral.

        2.1.2 Collateral for Second Mortgage Notes Secured Obligations. The
Second Mortgage Notes Secured Obligations shall be secured by (a) a first
priority lien on and security interest in the Second Mortgage Notes Proceeds
Account Collateral, (b) by a second priority lien on and security interest in
the Hotel/Casino Collateral and (c) subject to the lien and security interest of
the FF&E Agent and the FF&E Lenders in the FF&E Component Collateral, by a
second priority lien on and security interest in the FF&E Component Collateral,
which second priority liens and security interests described in clauses (b) and
(c) above shall be subject and subordinate to the lien and security interest in
the Hotel/Casino Collateral and the FF&E Component Collateral securing the Bank
Secured Obligations.

        2.2 FF&E Component Collateral. The Project Credit Parties acknowledge
that pursuant to the FF&E Intercreditor Agreement, and subject to the terms and
conditions thereof, the FF&E Agent and the FF&E Lenders shall, from and after
the initial Advance under the FF&E Facility, have a first priority lien on and
security interest in a portion or all of the FF&E Component Collateral. None of
the rights or obligations of the FF&E Agent, the Bank Agent or the Indenture
Trustee under the FF&E Intercreditor Agreement shall affect or otherwise modify
the rights and obligations of the Bank Agent or the Indenture Trustee hereunder.

        2.3 Separate Proceeds Accounts Collateral. The Second Mortgage Notes
Proceeds Account Collateral secures only the Second Mortgage Notes Secured
Obligations, and no other Project Credit Party shall have any liens thereon or
any security interest therein. The Bank Proceeds Account Collateral secures only
the Bank Secured Obligations, and no other Project Credit Party shall have any
liens thereon or any security interest therein.

        2.4 Confirmation of Liens. Each Project Credit Party hereto hereby
confirms and agrees that the liens and security interests held by or for the
benefit of each Secured Lender in the Collateral, as provided for in the
preceding provisions of this Section 2 shall secure all Obligations of the
Company Group and any Person within the Company Group now or hereafter owing to
each Secured Lender in connection with the applicable Facility throughout the
term of this Agreement, in each case with the priority specified in Section 2.1,
notwithstanding (a) the availability of any other collateral to any Secured
Lender, (b) the actual date and time of execution, delivery, recording, filing
and perfection of any of the Security Documents, or (c) the fact that any lien
or security interest created by any of the Security Documents, or any claim with
respect thereto, is or may be subordinated, avoided or disallowed in whole or in
part under any Bankruptcy Law. All provisions of this Agreement, including but
not limited to, all matters relating to the creation, validity, perfection,
priority, subordination and release of the liens and security interests intended
to be created by the Security Documents and all provisions regarding the
allocation and priority of payments with respect to any Facility shall survive
Insolvency or Liquidation Proceeding and be fully enforceable by and against
each Project Credit Party hereto during any such proceeding. In the event of an
Insolvency or Liquidation Proceeding, each Project Credit Party further confirms
and agrees that the Obligations due and outstanding under and with respect to
each Facility shall include all principal, additional advances permitted
hereunder, Protective Advances made by such Project Credit Party, interest,
default interest, LIBOR breakage and swap breakage, post petition

6

--------------------------------------------------------------------------------




interest and all other amounts due thereunder, for periods before and for
periods after the commencement of any such proceedings, even if the claim for
such amounts is disallowed pursuant to applicable law, and all proceeds from the
sale or other disposition of the Collateral shall be paid to the Secured Lenders
in the order and priority provided for in this Section 2 notwithstanding the
disallowance of any such claim or the invalidity or subordination of any lien on
or security interest in the Collateral under applicable law.

3.Rights and Limitation of Actions With Respect to Collateral.

        3.1 Rights and Limitations Applicable to Note Holders.

        3.1.1 Subject to Section 3.1.2 below, during the Bank Financing Period,
the Indenture Trustee shall not, and shall not authorize or direct any Person
acting for it, or any Second Mortgage Note Holder to exercise any right or
remedy with respect to any Collateral (including any right of set-off) or take
any action to enforce, collect or realize upon any Collateral, including,
without limitation, any right, remedy or action to:

(a)take possession of or control over any Collateral;

(b)exercise any collection rights in respect of any Collateral;

(c)exercise any right of set-off against any property subject to any lien
securing the Bank Secured Obligations;

(d)foreclose upon any Collateral or take or accept any transfer of title in lieu
of foreclosure upon any Collateral;

(e)enforce any claim to the proceeds of insurance upon any Collateral;

(f)deliver any notice, claim or demand relating to the Collateral to any Person
(including any securities intermediary, depositary bank or landlord) in the
possession or control of any Collateral or acting as bailee, custodian or agent
for the Bank Agent or any Bank Lender in respect of any Collateral;

(g)otherwise enforce any remedy available upon default for the enforcement of
any lien upon the Collateral, including any Exercise of Remedies during the
Standstill Period (each, as defined in the FF&E Intercreditor Agreement);

(h)deliver any notice or commence any proceeding for any of the foregoing
purposes;

(i)seek relief in any Insolvency or Liquidation Proceeding permitting it to do
any of the foregoing; or

(j)subject to Section 3.2.3 below, retain any proceeds of accounts and other
obligations receivable paid to it directly by any account debtor.

        3.1.2 Notwithstanding Section 3.1.1 above, any right or remedy set forth
in clauses (a) through (j) thereof may be exercised and any such action may be
taken, authorized or instructed:

(a)if all the Bank Secured Obligations are purchased by a Person entitled to
purchase the outstanding Bank Secured Obligations upon exercise of the Default
Purchase Option;

(b)as necessary to redeem any Collateral in a creditor's redemption permitted by
law or to deliver (subject to the prior Discharge of the Bank Secured
Obligations) any notice or demand necessary to enforce any right to claim, take
or receive proceeds of Collateral remaining after the Discharge of the Bank
Secured Obligations in the event of foreclosure or other enforcement of any lien
securing the Bank Secured

7

--------------------------------------------------------------------------------

Obligations, so long as the enforcement of any such lien securing the Bank
Secured Obligations is not adversely affected or delayed;

(c)in respect of the Second Mortgage Notes Proceeds Collateral;

(d)as necessary to perfect a lien upon any Collateral by any method of
perfection except through possession or control;

(e)subject to all the other provisions of this Agreement, as necessary to prove
(but not enforce) the liens securing the Second Mortgage Notes Secured
Obligations or as necessary to preserve or protect (but not enforce) the liens
securing the Second Mortgage Notes Secured Obligations in any manner that is not
adverse to the grant, perfection, priority or enforcement of liens securing the
Bank Secured Obligations and does not adversely affect or delay any exercise or
enforcement of the rights and remedies of the Bank Agent and the Bank Lenders;
or

(f)after obtaining the prior written consent of the Bank Agent, which consent
shall be subject to the Bank Agent's sole discretion.

        3.1.3 Nothing in this Agreement or any other Financing Agreement shall:

(a)impair as between the Company Group and the Second Mortgage Note Holders, the
obligation of the Company and all guarantors within the Company Group, which is
absolute and unconditional, to pay principal of, premium and interest and
Liquidated Damages (as defined in the Second Mortgage Notes Indenture), if any,
on the Second Mortgage Notes in accordance with their terms or any other
obligation of the Company or any other Person within the Company Group under the
Mortgage Note Financing Agreements;

(b)affect the relative rights of the Second Mortgage Note Holders vis a vis
creditors of the Company (other than the Bank Agent and the Bank Lenders); or

(c)restrict the right of the Second Mortgage Note Holders to sue for payments
that are then due and owing, exercise remedies against the Second Mortgage Notes
Proceeds Collateral or accelerate the Second Mortgage Notes Secured Obligations;
or

(d)prevent the Indenture Trustee or any Second Mortgage Note Holder from
exercising any rights or remedies they may have against the Company or any
Person within the Company Group, subject to the rights of the Bank Agent and the
Bank Lenders hereunder and the Obligations of the Indenture Trustee and the
Second Mortgage Note Holders hereunder.

        3.2 Rights and Limitations Applicable to the Banks.

        3.2.1 Subject to Sections 3.2.2 and 3.2.3 below, at all times during the
Bank Financing Period the Bank Agent and the Bank Lenders shall have the
exclusive right to manage, perform and enforce the terms of the Bank Security
Documents with respect to all Collateral (other than the Second Mortgage Notes
Proceeds Collateral) and to exercise and enforce all privileges and rights
thereunder according to their discretion and exercise of their business
judgment, including, without limitation, the exclusive right to take the actions
enumerated in clauses (a) through (j) of Section 3.1.1 above. Without limiting
the generality of the foregoing, (except with respect to the Second Mortgage
Notes Proceeds Collateral) at all times during the Bank Financing Period:

(a)the Bank Agent will have the sole right to adjust settlement of all insurance
claims and condemnation awards in the event of any covered loss, theft or
destruction or

8

--------------------------------------------------------------------------------

condemnation of any Collateral and all claims under insurance constituting
Collateral;

(b)subject to Section 5.21 of the Disbursement Agreement, all proceeds of
insurance on or constituting Collateral and all condemnation awards resulting
from a taking of any Collateral will inure to the benefit of, and will be paid
to, the Bank Agent and the Bank Lenders;

(c)the Bank Agent shall have the sole right to enforce the provisions of the
FF&E Intercreditor Agreement against the FF&E Agent (provided that the Second
Mortgage Note Holders or any of them may exercise the Default Payoff Option as
defined and subject to the terms of the FF&E Intercreditor Agreement); and

(d)the Indenture Trustee will cooperate, if necessary and as reasonably
requested by the Bank Agent, in effecting the payment of insurance proceeds to
the Bank Agent as described above.

        In connection therewith, each of the Indenture Trustee and the Second
Mortgage Note Holders waives any and all rights to affect the method or
challenge the appropriateness of any action by the Bank Agent and the Bank
Lenders and subject to Sections 3.2.2. and 3.2.3 below, hereby consents to each
of the Bank Agent and the Bank Lenders exercising or not exercising such rights
and remedies as if no lien securing the Second Mortgage Notes Secured
Obligations existed, except only that the Indenture Trustee and the Second
Mortgage Note Holders reserve all rights granted by law (i) to request or
receive notice of any sale of Collateral in foreclosure of any Lien securing the
Bank Secured Obligations and (ii) to redeem any Collateral or enforce any right
to claim, take or receive proceeds of Collateral remaining after the Discharge
of the Bank Secured Obligations as provided in Section 3.1.2(b).

        3.2.2 Notwithstanding Section 3.2.1 above, if (a) the Bank Agent shall
at any time record a Notice of Default in respect of an Event of Default under
the Bank Credit Agreement and (b) on the date of such recordation the aggregate
outstanding amount of Bank Secured Obligations is no greater than $100,000,000,
then neither the Bank Agent nor the Bank Lenders shall be entitled to complete a
foreclosure against or other realization upon any portion of the Collateral that
is material or essential to the construction or operation of the Project earlier
than 180 days after the Bank Agent provides to the Indenture Trustee the notice
contemplated in Section 3.3 in respect of such Event of Default. For purposes of
the foregoing, the Project Credit Parties agree that neither the Phase II Land
nor the equity interests in any Person within the Company Group that have been
pledged to secure the Bank Secured Obligations shall at any time be deemed to be
material or essential to the construction or operation of the Project.

        3.2.3 (a) Notwithstanding Sections 3.1.1(c) and 3.2.1 above, the
Indenture Trustee and the Second Mortgage Notes Holders shall be permitted to
receive and retain, free from any liens or security interests in favor of the
Bank Agent or the Bank Lenders, any and all payments made thereto by or on
behalf of the Company Group or any Person within the Company Group, other than:

(i)payments which are made during the Bank Financing Period in breach of any
provision of the Bank Credit Agreement or Bank Security Documents;

(ii)Payment of amounts during the Bank Financing Period which constitute
proceeds from the sale, transfer or other disposition of any Collateral or
proceeds from any insurance policy or condemnation settlement or award, in each
case, in respect of any Collateral;

9

--------------------------------------------------------------------------------

(iii)payments obtained or received during the Bank Financing Period in
connection with or as a result of any breach of Section 3.1(a) through
(i) above; and

(iv)payments obtained or received during the Bank Financing Period (A) at any
time after the Indenture Trustee has received written notice (and prior to the
rescission of such notice) that a Blocking Event has occurred or (B) at any time
after the commencement of an Insolvency or Liquidation Proceeding in respect of
the Company Group or any Person within the Company Group.

The foregoing clauses (i) through (iv) shall not, however, prohibit payments to
the Second Mortgage Note Holders consisting of Second Mortgage Notes Collateral.
Any payment received by the Indenture Trustee or any Second Mortgage Note Holder
(including, without limitation, payments and prepayments made for application
against the Second Mortgage Notes Secured Obligations and all other payments and
deposits made pursuant to any provision of the Second Mortgage Notes Indenture
or any Second Mortgage Notes Security Documents) during the Bank Financing
Period in violation of any of clauses (i) through (iv) above shall be held in
trust for the benefit of the Bank Agent and the Bank Lenders and shall be turned
over to the Bank Agent promptly upon the Bank Agent's request.

        (b) Notwithstanding Section 3.2.1, from and after the occurrence of an
Event of Default under the Bank Facility Agreement but so long as a Blocking
Event has not occurred, the Bank Agent may seize control of the Accounts and the
Accounts Collateral and issue instructions to the Disbursement Agent or any
Securities Intermediary under any Collateral Account Agreement with respect to
the Accounts and the Accounts Collateral (other than the Second Mortgage Notes
Proceeds Collateral), provided that in such circumstances the Bank Agent (i) may
not apply the Accounts Collateral against Bank Secured Obligations which have
not become due and payable and (ii) may not restrict or prohibit the Company (or
the Disbursement Agent or Securities Intermediary acting at the request of the
Company) from (A) using Project revenues from and after the Opening Date to pay
costs and expenses necessary or appropriate, in the reasonable judgment of the
Bank Agent, to continue to operate the Project in the ordinary course or
(B) using Project revenues to pay scheduled debt service in respect of the Bank
Secured Obligations, the Second Mortgage Notes Secured Obligations or the FF&E
Secured Obligations. None of the foregoing limitations on the Bank Agent's
rights and remedies shall apply from and after the occurrence and during the
continuance of a Blocking Event. In addition, in the event that pursuant to
Section 7.27 of the Bank Credit Agreement, amounts on deposit in the Project
Liquidity Reserve Account are permitted to be used to pay Debt Service on the
Second Mortgage Notes, the Bank Agent shall upon receipt of a Note Debt Service
Shortfall Notice from the Indenture Trustee, so long as no Blocking Event has
occurred and is continuing, cause funds to be released from the Project
Liquidity Reserve Account and paid to the Indenture Trustee in the amount set
forth in the Note Debt Service Shortfall Notice or, if less, the amount
permitted to be used for such purpose pursuant to Section 7.27 of the Bank
Credit Agreement.

        3.3 Notification of Events of Default. Each Credit Party hereby agrees,
for the benefit of the other Credit Party, to use best efforts to provide
written notice to such other Credit Party within 10 Business Days after
obtaining actual knowledge of the occurrence or assertion of an Event of Default
under their respective Facilities. Neither Credit Party shall have any liability
to the other for failing to provide any such notice, but such release from
liability shall not affect the Bank Agent's and the Bank Lenders' obligation
under Section 3.2.2 above.

10

--------------------------------------------------------------------------------



        3.4 Certain Waivers by Note Holders. To the fullest extent permitted by
law, the Indenture Trustee and the Second Mortgage Note Holders waive and agree
not to assert or enforce at any time during the Bank Financing Period:

(a)any right of subrogation to the rights or interests of the Bank Agent or the
Bank Lenders or any claim or defense based upon impairment of any such right of
subrogation;

(b)any right of marshalling accorded to a junior lienholder, as against a
priority lienholder, under equitable principles; and

(c)any statutory right of appraisal or valuation accorded to a junior lienholder
in a proceeding to foreclose a senior lien,

in each case, that otherwise may be enforceable in respect of any lien securing
the Second Mortgage Notes Secured Obligations as against the Bank Agent or the
Bank Lenders.

4.Rights and Limitations with Respect to Amendments, Waivers and Other Actions
Under Facility Agreements.

        4.1 Rights and Limitations Applicable to Note Holders. Prior to the
Discharge of the Bank Secured Obligations, the Indenture Trustee will not enter
into, and the Second Mortgage Note Holders will not authorize or direct, any
amendment of or supplement to any Second Mortgage Notes Security Document
relating to any Collateral that would make such Second Mortgage Notes Security
Document inconsistent in any material respect with the comparable provisions of
the Bank Security Document upon such Collateral. No such amendment or supplement
will be enforceable. For purposes of the foregoing, (a) no inconsistency
reflected in the Second Mortgage Notes Security Documents delivered at the time
of the issuance of the Second Mortgage Notes, as compared with the corresponding
provisions of the comparable Bank Security Document then in effect, will be
subject to the provisions of this Section and (b) subject to clause (a) above,
any provision granting rights or powers to the Indenture Trustee or any Second
Mortgage Note Holder that are not granted to the Bank Agent and the Banks will
constitute a material inconsistency.

        4.2 Rights and Limitations Applicable to the Banks.

        4.2.1 The Bank Agent and the Bank Lenders may at any time and from time
to time, without the consent of or notice to the Indenture Trustee or any Second
Mortgage Note Holder, without incurring any responsibility or liability to the
Indenture Trustee or any Second Mortgage Note Holder and without in any manner
prejudicing, affecting or impairing the ranking or priority of the liens and the
security interests in the Collateral created by the Bank Security Documents or
the rights and obligations of the Project Credit Parties hereunder:

(a)make loans and advances to the Company Group or any Person within the Company
Group or issue, guaranty or obtain letters of credit for account of the Company
Group or any Person within the Company Group or otherwise extend credit to the
Company Group or any Person within the Company Group in any amount (subject to
the provisions of the Second Mortgage Notes Indenture relating to the maximum
amount of first priority lien indebtedness) and on any terms, whether pursuant
to a commitment or as a discretionary advance and whether or not any Default or
Event of Default or failure of condition is then continuing;

(b)change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, compromise, accelerate, extend or, subject to
Section 8.13 hereof, refinance, any Bank Secured Obligations or any agreement,
guaranty, lien or obligation of the Company Group or any Person within the
Company Group or any other Person in any manner related thereto, or otherwise
amend, supplement or change in any manner any Bank Secured Obligations or liens
securing Bank Secured

11

--------------------------------------------------------------------------------

Obligations or any such agreement, guaranty, lien or obligation; provided that
notwithstanding any other provision herein to the contrary, the Bank Agent and
the Bank Lenders may not amend Section 7.27 of the Bank Credit Agreement;

(c)increase or reduce the amount of any Bank Secured Obligation (subject to the
provisions of the Second Mortgage Notes Indenture relating to the maximum amount
of the first priority lien indebtedness) or the interest, premium, fees or other
amounts payable in respect thereof;

(d)release or discharge any Bank Secured Obligation or any guaranty thereof or
any agreement or obligation of the Company Group or any Person within the
Company Group or any other Person with respect thereto;

(e)take or fail to take any first priority lien or any other collateral security
for any Bank Secured Obligation or take or fail to take any action which may be
necessary or appropriate to ensure that any lien securing a Bank Secured
Obligation or any other lien upon any property is duly enforceable or perfected
or entitled to priority as against any other lien or to ensure that any proceeds
of any property subject to any lien are applied to the payment of any Bank
Secured Obligation or any other obligation secured thereby;

(f)release, discharge or permit the lapse of any or all liens securing a Bank
Secured Obligation or any other liens upon any property at any time;

(g)exercise or enforce, in any manner, order or sequence, or fail to exercise or
enforce, any right or remedy against the Company or any Guarantor or any
collateral security or any other Person or property in respect of any Bank
Secured Obligation or any lien securing any Bank Secured Obligation or any right
or power under the Bank Security Documents and hereunder and apply any payment
or proceeds of collateral in any order of application; or

(h)sell, exchange, release, foreclose upon or otherwise deal with any property
that may at any time be subject to any lien securing any Bank Secured
Obligation.

        4.2.2 No (a) exercise, delay in exercising or failure to exercise any
right arising under the Bank Security Documents or this Agreement, (b) act or
omission of the Bank Agent or any Bank Lender in respect of the Company Group or
any Person within the Company Group or any other Person or any collateral
security for any Bank Secured Obligation or any right arising under the Bank
Security Documents and hereunder, (c) change, impairment, or suspension of any
right or remedy of the Bank Agent or any Bank Lender, or (d) other act, failure
to act, circumstance, occurrence or event, including, without limitation, the
acts listed in Section 4.2.1 above, which, but for this provision, would or
could act as a release or exoneration of the agreements or obligations of the
Indenture Trustee or any Second Mortgage Note Holder hereunder shall in any way
affect, decrease, diminish or impair any of such agreements or obligations,
including, without limitation, the lien subordination provisions and the
standstill obligations set forth in Sections 2.1 and 3.1 hereof.

        4.2.3 No amendment, supplement, waiver or change otherwise permitted by
the Second Mortgage Notes Indenture in respect of the Bank Security Documents
will be prohibited or in any manner restricted or affected by, or by reason of,
the provisions of this Agreement.

        4.3 Waivers and Deferrals of Payments. Any Project Credit Party may,
without the consent of the other Project Credit Parties, defer any payments due
under its Facility or waive any provisions thereof.

        4.4 Waivers and Amendments Binding on Note Holders.

12

--------------------------------------------------------------------------------




        4.4.1 The Project Credit Parties agree that from and after the Initial
Advance under the Bank Facility the Bank Agent shall have the exclusive right,
without the consent of the Indenture Trustee (but subject to any right of the
FF&E Agent to consent to such amendment or waiver to the extent such consent is
required under the Disbursement Agreement and/or the FF&E Intercreditor
Agreement), to amend the Disbursement Agreement or to waive any Default or Event
of Default by or with respect to the Company or any Person within the Company
Group under the Disbursement Agreement (i.e., any Potential Event of Default or
Disbursement Agreement Default), provided, however, that without the consent of
the holders of a majority (in aggregate principal amount) of the Second Mortgage
Notes, (a) such waiver of a Disbursement Agreement Default must be made not
later than one hundred eighty (180) days following the applicable Disbursement
Agreement Default Date, (b) the Bank Agent shall not waive any default or event
of default which otherwise independently (not by cross-default or
cross-reference to another agreement) constitutes a default or event of default
under the Second Mortgage Notes Indenture, (c) the Bank Agent shall not amend
the definition of or the conditions or circumstances requiring a Required Scope
Change Approval and shall not waive any default or event of default resulting
from, or any condition relating to, implementation of a Scope Change for which a
Required Scope Change Approval is required pursuant to Section 6.2.1 of the
Disbursement Agreement or (d) amend or waive any default or event of default
under Sections 7.12 or 7.1.11 of the Disbursement Agreement ("In Balance" and
"Project Completion Date") or amend or waive any provision so as to effect an
amendment or waiver of such Sections.

        4.4.2 The Project Credit Parties agree that from and after the initial
Advance under the Bank Facility, without the consent of any Indenture Trustee,
any amendment, waiver or consent agreed to, upon any terms and conditions, by,
on the one hand, the Company Group or any Person within the Company Group that
is party to a Bank Security Document and, on the other hand, the Bank Agent, in
respect of any provision of any Bank Security Document, will automatically
apply, on the same terms and subject to the same conditions to the corresponding
provision of the comparable Mortgage Note Security Document. Such application to
the Second Mortgage Notes Security Documents shall become effective upon the
delivery by the Bank Agent of written notice of such amendment, waiver or
consent, and the terms and conditions thereof, to the Indenture Trustee, if the
notice states that such amendment, waiver or consent has become effective as to
such agreement and is, pursuant to this Section 4.4.2 likewise effective as to
the corresponding provision of the comparable Mortgage Note Security Document;
provided, however, that no amendment, waiver or consent of a Bank Security
Document which effects or relates to a release of lien shall apply to or
otherwise amend or affect any Second Mortgage Notes Security Document. Any such
amendment, waiver or consent need not otherwise be confirmed by the Indenture
Trustee or any Second Mortgage Note Holder in order to be effective.

        4.5 Limitation of Liability

        4.5.1 Except as expressly set forth herein, none of the Bank Agent or
any Bank Lender will have any duty, express or implied, fiduciary or otherwise,
to the Indenture Trustee or any Second Mortgage Note Holder.

        4.5.2 To the maximum extent permitted by law, each of the Indenture
Trustee and each Second Mortgage Note Holder waives any claim it may have
against the Bank Agent or any Bank Lender with respect to or arising out of any
action or failure to act or any error of judgment or negligence on the part of
the Bank Agent or any Bank Lender or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies in
respect of the Bank Secured Obligations or under the Bank Security Documents or
any transaction relating to the Collateral. Neither the Bank Agent nor any Bank
Lender nor any

13

--------------------------------------------------------------------------------




of their respective directors, officers, employees or agents will be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so, except to the extent arising out of the gross negligence or
willful misconduct of the Bank Agent or any such Bank Lender or any of their
respective directors, officers, employees or agents, or will be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Person within the Company Group or upon the request of any Second Mortgage
Note Holder or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.

        4.5.3 The Bank Agent and the Bank Lenders, on the one hand, and the
Indenture Trustee and the Second Mortgage Note Holders, on the other hand, shall
each be responsible for keeping themselves informed of the financial condition
of the Company Group and all other circumstances bearing upon the risk of
nonpayment of the Bank Secured Obligation or Second Mortgage Notes Secured
Obligations, as the case may be. Except as set forth in Section 3.3, the Bank
Agent and the Bank Lenders shall have no duty to advise the Indenture Trustee or
any Second Mortgage Note Holder of information regarding such condition or
circumstances or as to any other matter. If the Bank Agent or any Bank Lender,
in its sole discretion, undertakes at any time or from time to time to provide
any such information to the Indenture Trustee or any Second Mortgage Note Holder
it shall be under no obligation to provide any similar information on any
subsequent occasion, to provide any additional information, or undertake any
investigation, or to disclose any information which, pursuant to accepted or
reasonable commercial finance practice, it wishes to maintain confidential.

5.Insolvency or Liquidation Proceedings

        5.1 Right to file Involuntary Bankruptcy. Notwithstanding any other
provision of this Agreement to the contrary, any Secured Lender shall be
entitled, at any time and upon its sole discretion, to initiate or join as a
petitioning creditor in an involuntary Insolvency or Liquidation Proceeding
against any Person within the Company Group.

        5.2 Certain Agreements and Consents by Note Holders.

        5.2.1 At no time during the Bank Financing Period shall the Indenture
Trustee or any Second Mortgage Note Holder:

(a)request judicial relief in an Insolvency or Liquidation Proceeding or in any
other court, that would hinder, delay, limit or prohibit the exercise or
enforcement of any right or remedy otherwise available to the holders of Bank
Secured Obligations that would limit, invalidate, avoid or set aside any lien
securing the Bank Secured Obligations or Bank Security Document or subordinate
the lien securing the Bank Secured Obligations to the liens securing the Second
Mortgage Notes Secured Obligations (other than in respect of the Second Mortgage
Notes Proceeds Collateral) or grant the lien securing the Second Mortgage Notes
Secured Obligations (other than in respect of the Second Mortgage Notes Proceeds
Collateral) equal ranking to the liens securing the Bank Secured Obligations;

(b)oppose or otherwise contest any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement of lien securing the Bank
Secured Obligations made by any holder of Bank Secured Obligations in any
Insolvency or Liquidation Proceeding;

(c)oppose or otherwise contest any exercise by any holder of Bank Secured
Obligations of the right to credit bid Bank Secured Obligations at any sale in
foreclosure of lien securing the Bank Secured Obligations; or

14

--------------------------------------------------------------------------------

(d)oppose or otherwise contest any other request for judicial relief made in any
court by any holder of Bank Secured Obligations relating to the enforcement of
any lien securing the Bank Secured Obligations.

        5.2.2 If, in any Insolvency or Liquidation Proceeding during the Bank
Financing Period, the Bank Agent and the Bank Lenders:

(a)consent to any order for use of cash collateral for payment (i) of expenses
reasonably necessary or appropriate for the conduct of the Project or for the
preservation of the Collateral, (ii) debt secured by liens upon the Collateral
that are senior to the liens securing the Second Mortgage Notes Secured
Obligations or (iii) administrative expenses arising in connection with the
Insolvency or Liquidation Proceeding;

(b)consent to any order granting any priming lien, replacement lien, cash
payment or other relief on account of Bank Secured Obligations as adequate
protection (or its equivalent) for the interests of the Bank Agent and the Bank
Lenders in property subject to the liens securing the Bank Secured Obligations
in connection with any order for use of cash collateral; or

(c)consent to any order relating to any sale of assets of any Person within the
Company Group and providing, to the extent the sale is to be free and clear of
liens, that all such liens shall attach to the proceeds of the sale, and, in
connection therewith, consent to and support before the court any request for
Credit Bid Rights made by the Indenture Trustee or any Second Mortgage Note
Holder (except that the Bank Agent and Bank Lenders need not admit, consent to
or support any valuation of the Collateral alleged in support of the allowance
of any secured claim based upon the liens securing the Second Mortgage Notes
Secured Obligations),

then, so long as the Bank Agent and the Bank Lenders do not oppose or otherwise
contest any request made by the Indenture Trustee or any Second Mortgage Note
Holder (which may be made only if, pursuant to any such order, the Bank Agent
and the Bank Lenders are, or are to be, granted a lien upon any property) for
the grant to the Indenture Trustee, for the benefit of the Second Mortgage Note
Holders and as adequate protection (or its equivalent) for the Indenture
Trustee's interest in the Collateral pursuant to the liens securing the Second
Mortgage Notes Secured Obligations of a junior lien upon such property that is
co-extensive in all respects with, but subordinated (as set forth herein) in all
respects to, all liens securing the Bank Secured Obligations upon such property
and any such lien granted to the Bank Agent and the Bank Lenders pursuant to
such order, the Indenture Trustee and the Second Mortgage Note Holders will not
oppose or otherwise contest the entry of such order, except that any such order
relating to a sale of assets may be opposed or otherwise contested by them
(x) as necessary to secure the grant of Credit Bid Rights or (y) based on any
ground that may be asserted by a holder of unsecured claims (but not except for
Credit Bid Rights, on any grounds arising from or relating to any lien securing
the Second Mortgage Notes Secured Obligations or any secured claim or secured
creditor rights based on any lien securing the Second Mortgage Notes Secured
Obligations).

        5.2.3 If, in any Liquidation or Insolvency Proceeding, debt obligations
of the reorganized debtor secured by liens upon any property of the reorganized
debtor are distributed pursuant to a plan of reorganization or similar
dispositive restructuring plan, both on account of the Bank Secured Obligations
and on account of the Second Mortgage Notes Secured Obligations, then, to the
extent the debt obligations distributed on account of the Bank Secured
Obligations and on account of the Second Mortgage Notes Secured Obligations are
secured by liens upon the same property, the provisions of this Agreement will
survive the distribution of

15

--------------------------------------------------------------------------------




such debt obligations pursuant to such plan and will apply with like effect to
the liens securing such debt obligations.

        5.2.4 The Indenture Trustee and the Second Mortgage Note Holders will
not assert or enforce, at any time during the Bank Financing Period, any claim
under §506(c) of the United States Bankruptcy Code with respect to the liens
securing the Bank Secured Obligations for costs or expenses of preserving or
disposing of any Collateral.

        5.2.5 If, for purposes of valuation of the secured claims of the Bank
Agent and Bank Lenders in any Insolvency or Liquidation Proceeding, the Bank
Agent and Bank Lenders determine, and the Bank Agent notifies the Indenture
Trustee, that the Collateral should be valued as of any particular time in the
period from the date of commencement of such Insolvency or Liquidation
Proceeding to the date of confirmation of any plan of reorganization or other
dispositive restructuring plan therein, then the Indenture Trustee and the
Second Mortgage Note Holders shall not oppose or otherwise contest that the date
as of which such secured claims should be valued is the date chosen by the Bank
Agent and Bank Lenders, but the Indenture Trustee and the Second Mortgage Note
Holders shall remain free (a) to contest without any restriction any valuation
claimed or asserted by the Bank Agent or the Bank Lenders as of such date and
(b) to assert and seek relief determining that the Collateral should be valued
at another date if a valuation at the other date would have the effect of
placing a higher value upon the Collateral, taken as a whole. Notwithstanding
the foregoing, the Indenture Trustee and the Second Mortgage Note Holders shall
not have the right to assert the lack of adequate protection of their liens or
the collateral securing the Second Mortgage Notes as a basis for opposing a
motion or other relief sought in any Insolvency or Liquidation Proceeding and
approved by the Bank Lenders.

        5.2.6 If, in connection with the approval by creditors of any plan of
reorganization or other dispositive restructuring plan in any Insolvency or
Liquidation Proceeding, either:

(a)secured claims based upon the Second Mortgage Notes Secured Obligations and
secured claims based upon the Bank Secured Obligations are classified in the
same class of secured claims; or

(b)secured claims based upon the Second Mortgage Notes Secured Obligations are
classified in a separate class from secured claims based upon the Bank Secured
Obligations and are treated under such plan as an impaired secured class, and
such plan could not lawfully be confirmed or approved by the court in such
Insolvency or Liquidation Proceeding unless the class of secured claims based
upon the Second Mortgage Notes Secured Obligations votes, as a class, to accept
such plan,

then the holders of secured claims based upon the Second Mortgage Notes Secured
Obligations shall not vote such secured claims to accept such plan if: (i) the
Bank Agent notifies the holders of such secured claims (in such manner and to
such Person at such addresses as the Indenture Trustee may direct), at least 10
Business Days before ballots are due in the voting on such plan, that fewer than
the holders of two-thirds in amount of secured claims based upon the Bank
Secured Obligations will vote, as a separate class (or as if they were a
separate class), to accept such plan, (ii) such notice is not withdrawn by the
Bank Agent by written notice to the Indenture Trustee or the Second Mortgage
Note Holders and (iii) such plan is not accepted by the holders of secured
claims based upon the Bank Secured Obligations voting as a separate class (or as
if they were a separate class).

        The Indenture Trustee shall provide the Bank Agent with such information
as may be available to the Indenture Trustee as to the names and notice
addresses of the holders of secured claims based upon the Second Mortgage Notes.
The notice described in clause (i) of

16

--------------------------------------------------------------------------------




the preceding paragraph shall be conclusively deemed sufficiently given if
mailed by ordinary mail, postage prepaid, to such names and addresses. No ballot
voting a secured claim based upon the Second Mortgage Notes Secured Obligations
shall be delivered in respect of any such plan by any holder of secured claims
based upon the Second Mortgage Notes Secured Obligations prior to the last date
on which the notice described in clause (i) may be given by the Bank Agent. Any
ballot cast in violation of this section will be invalid.

        5.3 Avoidance of Bank Secured Obligations in Bankruptcy. If (a) any lien
securing a Bank Secured Obligation is avoided in any Insolvency or Liquidation
Proceeding, (b) by reason of such avoidance, there is a resultant reduction (a
"Bank Secured Claim Reduction") in the amount of the secured claims (without
regard to unsecured claims) that, but for such avoidance, would have been
allowed in such Insolvency or Liquidation Proceeding on account of claims based
upon Bank Secured Obligations, and (c) a distribution is made in such Insolvency
or Liquidation Proceeding on account of secured claims (without regard to any
unsecured claims) based upon Second Mortgage Notes Secured Obligations, whether
such distribution is made in cash, securities or otherwise, or the Indenture
Trustee receives any proceeds from the foreclosure or other enforcement of the
liens securing the Second Mortgage Notes Secured Obligations (such distribution
or receipt specifically excluding, however, any distribution or receipt in
respect of the Second Mortgage Notes Proceeds Collateral, a "Mortgage Note
Recovery"), then a portion of such Mortgage Note Recovery (the "Shareable
Recovery") determined by multiplying:

(i)a percentage by dividing (A) the aggregate amount allowed in such Insolvency
or Liquidation Proceeding on account of all unsecured claims based upon Bank
Secured Obligations (after giving effect to such avoidance) by (B) the aggregate
amount allowed in such Insolvency or Liquidation Proceeding on account of all
unsecured claims based upon Bank Secured Obligations (after giving effect to
such avoidance) and all secured and unsecured claims based upon Second Mortgage
Notes Secured Obligations; by

(ii)the lesser of (A) the amount of such Bank Secured Claim Reduction and
(B) the amount of such Mortgage Note Recovery,

shall be received and held by the Indenture Trustee subject to an option,
exercisable solely by the Bank Agent by written notice delivered to the
Indenture Trustee no later than the 20th Business Day after the latest of:

(1)the date on which such Mortgage Note Recovery is received;

(2)the date on which the amount (if any) of secured claims and unsecured claims
based on the Bank Secured Obligations and the Second Mortgage Notes Secured
Obligations are allowed in such Insolvency or Liquidation Proceeding; and

(3)the date on which the amount of such Bank Secured Claim Reduction is
determined,


to exchange the Shareable Recovery (in the form received, with any interest
accrued thereon) for an equivalent amount (net of any such accrued interest) of
unsecured claims allowed in such Insolvency or Liquidation Proceeding based upon
Bank Secured Obligations or for any substantially contemporaneous distribution
(exchanged in the form received, with any interest accrued thereon) made in such
Insolvency or Liquidation Proceeding on account of such equivalent amount of
unsecured claims based upon Bank Secured Obligations. Such exchange shall be
made by each party thereto without any recourse, representation, warranty or
liability whatsoever.

        5.4 No Other Restrictions on Note Holders. Notwithstanding any other
provision of this Agreement to the contrary, except as expressly provided herein
the Second Mortgage Note Holders shall not, in any Insolvency or Liquidation
Proceeding, be restricted in voting any secured

17

--------------------------------------------------------------------------------




claims based upon the Second Mortgage Notes Secured Obligations and will not be
in any respect restricted in voting any unsecured claims based upon the
Obligations outstanding under the Second Mortgage Notes.

6.    Default Purchase Option. The Bank Agent hereby grants the Indenture
Trustee the right (without any obligation) to purchase, at any time during the
period that begins when all commitments to extend credit constituting all Bank
Secured Obligations have terminated and all Bank Secured Obligations have
matured (whether at the stated maturity, upon acceleration or otherwise,
including by virtue of the commencement of an Insolvency or Liquidation
Proceeding) and ends on the 45th day after receipt by the Indenture Trustee of
written notice of such maturity from the Bank Agent, all, but not less than all,
of the principal of and interest on and all prepayment or acceleration penalties
and premiums in respect of all Bank Secured Obligations outstanding at the time
of purchase and all other Bank Secured Obligations then outstanding, together
with all liens securing such Bank Secured Obligations and all guarantees and
other supporting obligations relating to such Bank Secured Obligations:

(a)for a purchase price equal to 100% of the principal amount and accrued
interest outstanding on the Bank Secured Obligations on the date of purchase
(including fees and interest accruing after the commencement of a Liquidation or
Insolvency Proceeding at the rate provided for in the Bank Credit Agreement
(regardless of whether such item is an allowed claim under applicable law) and
any costs of collection) plus all other Bank Secured Obligations (including any
LIBOR breakage costs but excluding any prepayment or acceleration penalty or
premium) then unpaid;

(b)with such purchase price payable in cash on the date of purchase against
transfer to an Eligible Purchaser or its nominee or transferee (without recourse
and without any representation or warranty whatsoever, whether as to the
enforceability of any Bank Secured Obligations or the validity, enforceability,
perfection, priority or sufficiency of any lien securing or guarantee or other
supporting obligation for any Bank Secured Obligations or as to any other matter
whatsoever, except only the representation and warranty that the transferor is
transferring free and clear of all liens and encumbrances (other than that will
be satisfied and discharged concurrently with the closing of the purchase from
the proceeds of the purchase price), and has good right to convey, whatever
claims and interests it purports to have in respect of Bank Secured Obligations
and any such liens, guarantees and supporting obligations pursuant to the Bank
Financing Agreements);

(c)with such purchase accompanied by a deposit of cash collateral under the
dominion and control of the Bank Agent in an amount equal to 105% of the undrawn
amount of each letter of credit then outstanding as Bank Secured Obligations, as
security for the additional obligation of the purchaser to purchase, at par plus
accrued interest, the reimbursement obligation in respect of such letter of
credit as and when such letter of credit is funded and to pay all Bank Secured
Obligations then outstanding relating to such letter of credit; and

(d)pursuant to an Assignment and Assumption Agreement in the form of Exhibit E
to the Bank Credit Agreement and otherwise consistent with this Section.

7.    Representations and Warranties. Each Project Credit Party represents and
warrants to each other Project Credit Party as follows:

        7.1 Organization. It is duly organized and is validly existing under the
laws of the jurisdiction under which it was organized with full power to
execute, deliver, and perform this Agreement and consummate the transactions
contemplated hereby.

        7.2 Authorization. All actions necessary to authorize the execution,
delivery and performance of this Agreement on behalf of such party have been
duly taken, and all such actions continue in full force and effect as of the
date hereof.

18

--------------------------------------------------------------------------------




        7.3 Binding Agreement. It has duly executed and delivered this Agreement
and this Agreement constitutes the legal, valid, and binding agreement of such
party enforceable in accordance with its terms and subject to (a) applicable
bankruptcy, reorganization, insolvency and moratorium laws, and (b) principles
of equity, which may apply regardless of whether a proceeding is brought in law
or in equity.

        7.4 No Consent Required. To the best of its knowledge, no consent of any
other party and no consent, license, approval, or authorization of, or exemption
by, or registration or declaration or filing with, any governmental authority,
bureau or agency is required in connection with the execution, delivery, or
performance by such party of this Agreement or consummation by such party of the
transactions contemplated by this Agreement.

        7.5 No Conflict. None of the execution, delivery, and performance of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will (a) violate or conflict with any provision of the organizational
or governing documents, if any, of such party; (b) to the best of its knowledge,
violate, conflict with, or result in the breach or termination of, or otherwise
give any other contracting party the right to terminate, or constitute (or with
notice or lapse of time, or both, would constitute) a default under the terms of
any contract, mortgage, lease, bond, indenture, agreement, or other instrument
to which such party is a party or to which any of its properties are subject;
(c) to the best of its knowledge, result in the creation of any lien, charge,
encumbrance, mortgage, lease, claim, security interest, or other right or
interest upon the properties or assets of such party pursuant to the terms of
any such contract, mortgage, lease, bond, indenture, agreement, franchise, or
other instrument; (d) violate any judgment, order, injunction, decree, or award
of any court, arbitrator, administrative agency, or governmental or regulatory
body of which it has knowledge against, or binding upon such party or upon any
of the securities, properties, assets, or business of such party; or (e) to the
best of its knowledge, constitute a violation by such party of any statute, law,
or regulation that is applicable to such party.

19

--------------------------------------------------------------------------------

8.Miscellaneous Provisions.

        8.1 Notices; Addresses. Any communications between the Project Credit
Parties hereto or notices herein to be given may be given to the following
addressees:

If to the Bank Agent:   Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
    Attn: George Reynolds
    Phone: (646) 324-2112
    Fax: (646) 324-7450
If to the Indenture Trustee:
 
Wells Fargo Bank, National Association,
as Indenture Trustee,
MAC: N303-121
Corporate Trust Operations
6th & Marquette Avenue
Minneapolis, MN 55479
    Attn: Michael Slade
    Phone: (612) 667-0266
    Fax: (612) 667-2160

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon receipt by the addressee, except that
any communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is validly transmitted if transmitted before 4 p.m., recipient's time,
and if transmitted after that time, on the next following Banking Day; provided,
however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location by giving of no less than twenty (20) days' notice to the other
parties in the manner set forth hereinabove.

        8.2 Further Assurances. Each Project Credit Party (a) shall deliver to
each other Project Credit Party, to the Disbursement Agent and to the Securities
Intermediary such instruments, agreements, certificates and documents as any
such Person may reasonably request to confirm the validity and priority of the
liens on and security interests in the Collateral granted pursuant to the
Security Documents as affected hereby, (b) shall fully cooperate with each
other, with the Disbursement Agent and with the Securities Intermediary, and
(c) shall perform all additional acts reasonably requested by any such Person to
effect the purposes of this Agreement.

        8.3 Waiver. Any waiver, permit, consent or approval or any kind or
character on the part of any of the Project Credit Parties, the Disbursement
Agent or the Securities Intermediary of any Potential Event of Default, Event of
Default or other breach or default under this Agreement, any Security Document
or any other Financing Agreement, or any waiver on the part of any of the
Project Credit Parties, the Disbursement Agent or the Securities Intermediary,
of any provision or condition of this Agreement or any other operative document,
must be in writing and shall be effective only to the extent in such writing
specifically set forth.

        8.4 Entire Agreement. This Agreement and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental

20

--------------------------------------------------------------------------------




hereto and supersede all oral negotiations and prior writings in respect to the
subject matter hereof, all of which negotiations and writings are deemed void
and of no force and effect. As among the Project Credit Parties, in the event of
any conflict between the terms of this Agreement and the terms of the
Disbursement Agreement, the terms of this Agreement shall control.

        8.5 Governing Law. This Agreement shall be governed by the laws of State
of New York of the United States of America and shall for all purposes be
governed by and construed in accordance with the laws of such state without
regard to the conflict of law rules thereof other than Section 5-1401 of the New
York General Obligations Law.

        8.6 Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

        8.7 Headings. Section headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

        8.8 Limitations on Liability. No claim shall be made by any Project
Credit Party or any of its Affiliates against any other Project Credit Party,
the Disbursement Agent, the Securities Intermediary or any of their respective
Affiliates, directors, employees, attorneys or agents for any special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by law), in connection with, arising out of or in
any way related to the transactions contemplated by this Agreement or any act or
omission or event occurring in connection therewith; and each Project Credit
Party hereby waives, releases and agrees not to sue upon any such claim for any
such special, indirect, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

        8.9 Consent of Jurisdiction. Any legal action or proceeding arising out
of this Agreement may be brought in or removed to the courts of the State of New
York, in and for the County of New York, or of the United States of America for
the Southern District of New York. By execution and delivery of this Agreement,
each Project Credit Party, accepts, for its and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts for
legal proceedings arising out of or in connection with this Agreement and
irrevocably consents to the appointment of the Prentice-Hall Corporation
System Inc. as its agent to receive service of process in New York, New York.
Nothing herein shall affect the right to serve process in any other manner
including judicial or non-judicial foreclosure of real property interests which
are part of the Collateral. Each Project Credit Party hereby waives any right to
stay or dismiss any action or proceeding under or in connection with any or all
of the Project, this Agreement or any other operative document brought before
the foregoing courts on the basis of forum non-conveniens.

        8.10 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, this Agreement shall terminate upon
the earlier to occur of (i) Discharge of the Bank Secured Obligation and
(ii) Discharge of the Second Mortgage Notes Secured Obligations. Upon Discharge
of the Bank Secured Obligation, the Bank Agent agrees to deliver any and all
Collateral of which it has possession, either directly or through an agent,
custodian or other representative to the Indenture Trustee and to notify each
Securities Intermediary, each counterparty to a Consent and such other Persons
as the Indenture Trustee may reasonably request that the Bank Credit Facility
has been terminated and discharged in full.

21

--------------------------------------------------------------------------------




        8.11 Counterparts. This Agreement may be executed in one or more
duplicate counterparts and when signed by all of the Project Credit Parties
listed below shall constitute a single binding agreement.

        8.12 No Third Party Beneficiaries. Except for the Bank Lenders, the
Second Mortgage Note Holders, the Disbursement Agent and the Securities
Intermediary, the Project Credit Parties do not intend the benefits of this
Agreement to inure to the benefit of nor shall it be enforceable by any third
party (including, without limitation, any other Funding Agent, the Company or
any of its Affiliates) nor shall this Agreement be construed to make or render
any Project Credit Party liable to any third party (including, without
limitation, any other Funding Agent, the Company or any of its Affiliates) for
the performance or failure to perform any obligations hereunder.

        8.13 Amendment for New Project Credit Parties. Upon any refinancing of
any Facility, or the incurring of other Indebtedness of the Company (subject to
the rights of the existing Project Credit Parties under their respective
Financing Agreements with respect to any such refinancing or other
Indebtedness), the applicable lender shall be bound by the terms of this
Agreement and such lender, or an agent or trustee on its behalf, and the Project
Credit Parties shall execute and deliver an amendment to this Agreement to make
such Person a Credit Party hereunder.

        8.14 Trust Indenture Act. The parties do not intend that the provisions
of this Agreement violate the requirements of the Trust Indenture Act of 1939,
as amended.

        8.15 Reinstatement. If the payment of any amount applied to any Bank
Secured Obligations is later avoided, or rescinded (including by settlement of
any claim for avoidance or rescission) or otherwise set aside, then:

(a)to the fullest extent lawful, all claims for the payment of such amount as
Bank Secured Obligations and, to the extent securing such claims, all such liens
under the Bank Security Documents will be reinstated and entitled to the
benefits hereof, and

(b)if a Discharge of Bank Secured Obligations became effective prior to such
reinstatement, all obligations of the Indenture Trustee and the Second Mortgage
Note Holders that were terminated as a result of such Discharge of Bank Secured
Obligations shall be concurrently reinstated to the extent such claims and liens
under the Bank Security Documents are reinstated, beginning on such date but
prospectively only (and not retroactively), as though no Bank Secured
Obligations or liens under the Bank Security Documents had been outstanding at
any time prior to such date and will remain effective until the claims for such
amount are paid in full in cash.

        8.16 Attorneys' Fees. Unless paid by the Company Group, the prevailing
party in any dispute or controversy hereunder shall be entitled to an award of
its reasonable attorneys' fees.

22

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Project Credit Parties hereto have caused this
Agreement to be executed by their respective officers or agents thereunto duly
authorized as of the day and year first above written.

    Bank Agent:  
 
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
 
By:
/s/  GEORGE REYNOLDS      

--------------------------------------------------------------------------------

          Name: George Reynolds           Title: Vice President
 
 
Indenture Trustee:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
 
 
By:
/s/  MICHAEL G. SLADE      

--------------------------------------------------------------------------------

          Name: Michael G. Slade           Title: Corporate Trust Officer

S-1

--------------------------------------------------------------------------------



QuickLinks


INTERCREDITOR AGREEMENT (Project Lenders)
